ania wes

 

 

 

 

OS—Document3526 Filed 03/18/20. Page 1 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REFERENCE -
4 Nuraeee SEAL eee eaten
2 Tamael Antonis Murphy: Zicharcdson @
A Doing Putiness Ag.
4 | Ade tAMATE | TAMAEL A. RYCHAROSO aI
S Ade rD*: 333202, C CLERK USE ONLY ) 2
Il gear Pag’ (Leimant’ » Maytaot” “CAVEAT “NOTARY Td BE
Al United Yetes CRiren Born ¥ Nalusalized _ COMPLETED) “AFTER FILING *
2 |
q TIN THE UNTTED STATES OTSIRICT Coukt
19 DIMeTcT OF AFIZONA
U1 __ |
AL Parsons Case we. CV-12-00601-PHX-ROS L
13 v. Cts be Supolied PY ttt \
id} yan ‘EL AL, .
15 FMERCENCY
ily MOTION, FOR INTUCTTIVE
ie ___ORDER (9) S
18 x |
20 OF
ut APPEARANCE”
ny (ey AN TNMATE ) ANG’.
24
24 AON JUDGE SILVER CHAMBERS
26
Lo | ~Jugrsprerront-
2) 27_|Porsuant laTajuactions it Court's » Ducdicial Discretion &
SUSC-A 28 Jurisdiction Favaked. Golcl Trained Flag (nf.
G 183) - Fy “A J eah)-

 

 
 

 

Case 2:12-cv-00601-ROS “Document 3526 Filed 03/18/20 Page 2 of

    
“Case 2:12-cv-00601-ROS Document 3526__ Filed 03/18/20. Page.3.0f 7 000...

 

 

“CTATEMENT OF CASE "

 

 

 

Qn Macch qn 2024 Arizona Department of

 

ICoccections (ADC) Tnomate , TSMAEL A. LICHALDSON - ADC

 

TD + 5 3532(02_, Preven tly Continecl at the Aazona

 

 

State Daron Croplex Eyoan , SMU 1 Unt, Sobmittec
this hancwn'tten cloument titled,

 

 

" EMEBRENCY MoTLoN Fo@ INrUCTIveE ORDERS)

 

&

 

Novice OF APPEARANCE

 

(BY AN INMATE) ADC" -

 

 

tn be Aleck du “Electoonic means wah the U-4,

 

 

‘ ’ 2. -
Dittact Lou & pilat “provect to Hon. Judge Silvec's
Chamihecs.

 

 

Toonate peecents., “NOTICE ar APPEAZANCE * «

 

the“ Vacsanys _¥, Ryan ct. Ab." case “ Ancl

 

 

“ EMEAGENC( MOTLON Fog INTUCTIVE ORDER(S)" to

 

Hon. Suclqe Silver ; Seeing |

 

 

Peconane ot, Equsta ble & Cetcanctiue Lajctive

 

— Relied | _puctuant_ to Lajunctions 147... And.

 

 

_Tavobing, Cov 4 “Yudlicial Dien tun: cloLnocl het

 

Black's Law (0@ed.s ancl “Fucdiciat Tuatdiction” 4

 

in ve. Cate Ceonoaecl Flag

 

 

 

ePaper.net

 

 

 

 

 

 

 

 

  
|
Case 2:12-cv-00601-ROS Document 3526 Filed 03/18/20 Page 4 of 7

 

 

AN

"Morzons: : ee _

 

 

Cores Now  Clouc Claimant doc mMousant As

 

icuntified in page (1A) of this document (see also

 

exhiloit (A) ) Nereloy Maning CIPO TUNEL i,

 

~ Facsoos v Cyan Ed. Al. " dad Making motion,

 

titled, EMERGENCY “MOTTON FOR INJUCTIVE OLDERCS) .

 

 

pucsuaot to LTajuocti0as 147 t.5 to Clon. Sudge Cl yee'

Chamioers.

 

 

- . i - - . . ;
Wheredow [any ]_pecsan acpocation oF atvaciatton

 

usc {uty clisabeying aay tautl wot, Pedcess corer

 

rule Aeeree ac cammand of aay distoct cayt_of

 

the United States ac Gay Cou... by claing any Oct

 

 

oc thing therein ar thereby focbidclen if the act oc
thing So clone or 04 such chaauter at to

 

Constitute Oleg Co Commal offense voce r an

 

ctyitude of the United States or uncie the Laud sf

 

au tate in wich Shall a prove cuted for

 

due contempt, fob. L. 101-215 Div.B. Title Ul § 3002 (a4

 

(1), stow, 21002 NU. Stat. [ROS (k Use. 40 402

 

 

Uduc cla imant_aacd maveant, Seeks thit Cou

 

ictue its Occlec gcarting " perenenet equitable &

 

retcoactive elie” iO Dawoe gf fouc Claimant

 

aad mMoveant cad exigent | means of exercising

 

 

tire rant ty _he Gully in torme cl: filly ancl Loic

 

 

oe a7)

 
Case 2:12-cv-00601-ROS Document 3526 Filed 03/18/20 Page 5 of 7

 

 

 

 

 

 

_cleafting & \diqating Llouc Claimant? ancl moveant') _

 

Care; dbtaining and or Consulting wh outside aad

 

 

J
incepenclent CoOuosel, Dy telephonic anc\ cloeomentecl

 

 

means ,_pddfectina aad “preventing Your Claimant

 

 

aacs moueant Com heing Sulajectedt to Collateca|

 

‘= Cir -(

 

 

Comte Gent retohation a onclee ponith went , Ea a
not aot limited to Sabotage of his Leca | oad

 

petonal effects , Papecs., par petty ancl (ike thereat ,

 

individually with ripe ct to" Bava ds ye Smitten”

 

 

dnc,

 

forridcliag, [mishehauvioc) o£ any. persan_io crs

 

 

OctQeace ac__¢o neac thereto at to _Obstuct Che

 

Admiotstcatina of juStile ,

 

 

 

 Tmishehauac [of any of Ay offiecs

Lin theic liccck trantactions ,

 

 

CS [dlisabeclience | oc regcistciocg fo 1t3

 

lawhl wot, process | occlec cule, clecree OC command |

 

 

rX V.8.c. &4on, _

 

 

In_as much at

 

 

“Ealte Light Breath af Pouaey” Oacl but aot

 

 

imted us “conditions imeatect by: a State OC political

 

dulocliue 30, df a tate,

 

 

 

Your Claimant ancl _mMouennt hat been Mace

 

Unauailahle to pacticipate ; at the in@ial Calling OF -

 

the cate, Oc __ votit this paint in time | where Loce_

 

 

Jour cleimant ancl . moveaat has recon tla been

 

micicle Quit that. he. May preceot a. claini in. this _

 

Care and,

 

 

 

 

 

 

 
=. || -Case:2:12-cy-00601-ROS-- Document 3526 . Filed 03/18/20 . Page-6.of 7. 2+.

 

. a

COMM

 

 

 
as)

 

 
  

Rd Miedo? Fie

Page 7 of 7

 

 

 

 

 

 

 

MrT OF CORRECTIONS | pate :
Time:
Health Needs Request (HNR) , 4; ..~
: PACE CAL | sate:
. it : 7 \ \ in Initials:
SECTIONISECCION! : EMPkKGoby |! .
INMATE NAME/NOMBRE (Last, First M.,) (Apellido, Nombre, inicial) ADC NUMBERINUMERO DE ADG . | DATE/FECHA (mm/dd/yyyy)
Vuiol Cechaedly YE eeu I Aw} Peay eueh doy 22UT1 cl fia la fits
CELL/BED NUMBER/CELDA/ NUMERO DE CAMA | UNIT/UNIDAD P.O, BOX/APARTADO POSTAL | INSTITUTION/INSTALACION: ADC
tog e146. Poa a Chg ot a . la
be Re Zh) Vel Y shag fhe ASPC FF it4Aa}

 

 

 

 

You are required to be truthful. Failure to be cooperative and any abuse of the health care system or its staff could cause a delay in delivery of care to
you and others, and may result in disciplinary action. [Se le exige diga la verdad. La falta de cooperacién y cualquier abuso del sistema del cuidado de.

la salud o del personal podria retrasar la asistencia de este cuidado para usted y para otros y puede dar lugar a una accién disciplinaria,]

 

_SECTIONSECCIONN fa, & 4 Old ay teva Pele Frab tty Te ili bt Pip ce

 

AREA OF INTEREST(Check only one block below)/AREA DE INTERES (Marque Un Espacio Solamente) BJ Medical/Médico CO Dental Cl FHA

 

(J Pharmacy/Farmacia [) Mental Health/Salud Mental 1] Eyes/Ojos ([) Other (specify)/Otros (especifique) TEC. ae (.

 

PLEASE PRINT! Describe your medical/dental treatment issue need in the space below. Be clear and specific. NO ADDED PAGES. [POR FAVOR, :
ESCRIBA EN. IMPRENTA! Describa su tratamiento o necesidad médica/dental en el espacio de abajo, Describa claramene y. sea especifico. . ;NO

USE MAS HOJASI (Dont Gave TIME Of OppokTUNIPY TO CETALIATE. ) ; A
PLEASE HE LP MY LTE ZS IN DANe ER | Conduct pai chided ya ithe a UP CA, 8 2G a4

 

ae Cue ity Ley boayacihel gee eit rae 4 Celeb dicis da ius cd Pasi Ceaet ¢
a A 4 t+ ~

Nera ‘ bei dey ies to woh b you pdt my Cech oh. Pace der § 4iaj pad DER

 

Se gtd ad Poe Ze “eit TE fot tioned Pat unde Go a Uane le pari

 

 

i aver wp bay ot yg Pf on dt i * ak Bee go pe ri 8 . mt P gies % RS
{than ALDGL ity. pid fk ih. ot tl ic efit bel ) I peed’ heist epeisoef Sevunl Astay + ‘by Stas ’
-F understand that, per ARS 31-201.01, | will be charged a $4.00 Health Services fee (excluding exemptions granted by statute) for the visit-that {am herein.[is-*°"
| requesting. | further understand that by paying this fee | do not have the right to dictate treatment or who provides treatment. [Entiendo que.de acuerdo

 

con, ARS,31-201.01 se me cobrara una cuota porel ‘servicio médico de $4.00 por la cita que aqui estoy pidiendo (excluyéndo /as.exenciones otorgadas por, |

la ey). demas entiendo que al pagar esta cuota no tengo e! derecho a imponer e! tratamiento o quien lo proporcione.|.. ‘

 

2 - , : . a? i { : ‘\
‘IKIMATE SIGNATURE/FIRMA DEL PRISIONERO. =. They bela | Agee f Ve Phere < te BNE "
Po 1 ede Greg rhett Adon APs

 

 

 

— . : ‘ jo. j a ag 1 A
(nwt LA-} dophige (chordie, oe Sei tei iret EE ee

 

 

"REMOVE THE GOLDENROD COPY AND PLACE THE REMAINDER IN THE HEALTH.NEEDS REQUEST DROP BOX [SEPARE LA COPIA DE.
COLOR AMARILLO OBSCURO Y DEJE LAS DEMAS EN EL BUZON PETICION DE NECESIDADES MEDICAS.] a

“SECTION IIV/SECCION II

 

 

 

 

 

 

REFERRAL BY MEDICAL STAFF/REFERENCIA MEDICA oO Medical/Médico C1 Dental CJ Pharmacy/Farmacia - © 1] FHA
CO ‘Pharmacy/Farmacia. _ [] “Mental Health/Salud Mental Eyes/Ojos C1 Other (specity)/Otros (especifique)

STAFF SIGNATURE STAMP/FIRMA DEL EMPLEADO DATE/FECHA (mm/dd/yy) TIME/HORA
SECTION/SECCION IV

 

PLAN OF ACTION/PLAN DE ACCION ©

 

 

 

STAFF SIGNATURE STAMP/FIRMA DEL EMPLEADO. 8 "DATE/FECHA (mm/dd/yy) «(| TIME/HORA ©”

 

 

 

 

 

SECTION4HNR a @

This document is a translation from original text written.in English. This translation is unofficial and is not binding on this state ora political subdivision
of this state. [Este documento es.una traducci6n de texto original escrito en inglés. Esta traduccién.no es oficial y no compromete a este estado ni una®
subdivisi6n politica de este estado.] bo, : oe : 4 —_

Distribution/Distribucién: —White/Blanca — Health Unit/Unidad de Salud 7 ee -. 4101-1088:
Canary, Pink & Goldenrod — Inmate/Amarillo-Canario, Rosa y Amarillo Obscur - Prisonero ° a : 120316

      

 

 

 

 

 

eye |} OPN

 

 
